Exhibit CERTIFICATE OF AMENDMENT TO ARTICLES OF INCORPORATION FOR NEVADA PROFIT CORPORATIONS (PURSUANT TO NRS 78.- AFTER ISSUANCE OF STOCK) 1. Name of corporation: TapImmune Inc. 2. The articles have been amended as follows (provide article numbers, if available): 3:The number of authorized shares with a par value of $0.001 per share is 150,000,000 common shares and 5,000,000 preferred shares. 3. The vote by which the shareholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is:55.6% 4.
